DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed April 29, 2021.
	Claims 1-20 are pending.  Claims 1, 10 and 17 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on April 29, 2021.  This IDS has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17-20 means limitations (“means for determining,” “means for executing,” “means for maintaining,” and “means for setting”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “determining,” “executing,” “maintaining,” and “setting” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitations(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C 112(f), sixth paragraph, applicant may: (1) amend the claim limitations(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. 2016/0306693; hereinafter “Lin”).
Regarding claim 1, Lin discloses a data storage system (Fig. 1), comprising:
storage memory (Fig. 1: 10); and
one or more controllers (Fig. 1: 11) configured to cause:
determining a trend of a group of successful decoding indicators (“first decoding information and second decoding information,” see page 8, par. 0080),
the group comprising first and second successful decoding indicators (Fig. 12: S1202 and S1204), the first successful decoding indicator obtained more recently than the second successful decoding indicator (Fig. 12: S1202 is performed first), a read voltage corresponding to the first successful decoding indicator being greater than a read voltage corresponding to the second successful decoding indicator when the trend is increasing (“first value greater than the second value,” see page 8, par. 0080);
determining a progression of decoding read voltages (Fig. 11: V1-V5), to be used for one or more decoding operation (“perform the corresponding iteration decoding,” see page 10, par. 0088), based on the trend (The fourth read voltage levels are obtain according to the third read voltage level that was obtain according to the first and second decoding information, see pages 9-10, par. 0086),
the decoding read voltages comprising first and second decoding read voltages in sequence (Fig. 11: V1-V5), the first decoding read voltage being less than the second decoding read voltage when the trend is increasing (Fig. 11: V1 is less than V5); and
executing the one or more decoding operations on data read from the storage memory (“subsequent decodings,” see page 10, par. 0088).
Regarding claim 2, Lin discloses the limitations with respect to claim 1.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “the first decoding read voltage is the same as the read voltage corresponding to the first successful decoding indicator, the second decoding read voltage is different from the read voltage corresponding to the second successful decoding indicator, and the one or more controllers are configured to cause executing the one or more decoding operations using the first decoding read voltage prior to using the second decoding read voltage.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 3, Lin discloses the limitations with respect to claim 1.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “the one or more controllers are configured to cause maintaining the group of successful decoding indicators, based at least on a successful one of the one or more decoding operation, and maintaining the group of successful decoding indicators comprises, when a decoding read voltage used for the successful one of the one or more decoding operations is different from the read voltage corresponding to the first successful decoding indicator, setting the read voltage corresponding to the second successful decoding indicator to the read voltage corresponding to the first successful decoding indicator, and setting the read voltage corresponding to the first successful decoding indicator to the decoding read voltage used for the successful one of the one or more decoding operations.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 4, Lin discloses the limitations with respect to claim 1.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “the decoding read voltages in the progression comprise lowest and highest decoding read voltages among the decoding read voltages, and when one decoding read voltage in the progression is the lowest or the highest decoding read voltage, and when the one decoding read voltage is not the last decoding read voltage for the one or more decoding operation, a next decoding read voltage in the progression is a decoding read voltage next to the read voltage corresponding to the first successful decoding indicator.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 5, Lin discloses the limitations with respect to claim 1.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “the decoding read voltages in the progression comprise a lowest decoding read voltage among the decoding read voltages; and when one decoding read voltage in the progression is the lowest decoding read voltage, and when the one decoding read voltage is not the last decoding read voltage for the one or more decoding operations, a next decoding read voltage in the progression is a decoding read voltage next to and higher than the read voltage corresponding to the first successful decoding indicator.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 6, Lin discloses the limitations with respect to claim 1.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “the decoding read voltages in the progression comprise a lowest decoding read voltage and a highest decoding read voltage among the decoding read voltages in the progression, and when one decoding read voltage in the progression is the lowest or the highest decoding read voltage, the one or more controllers are configured to cause determining a next decoding read voltage in the progression based on a direction reverse of the trend.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 7, Lin discloses the limitations with respect to claim 1.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “determining the progression of decoding read voltages comprises setting the first decoding read voltage, which is a first one in the progression, to the read voltage corresponding to the first successful decoding indicator.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 8, Lin discloses the limitations with respect to claim 7.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “determining the progression of decoding read voltages comprises setting the second decoding read voltage, which is a second one in the progression to be used for the one or more decoding operations, to a decoding read voltage that is greater than the first decoding read voltage when the trend is increasing, and the second decoding read voltage is different from the read voltage corresponding to the second successful decoding indicator.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 9, Lin discloses the limitations with respect to claim 8.
As discussed above, Lin’s data storage system is substantially identical in structure to the claimed “data storage system,” where the differences reside only in the remaining limitations relating to function and properties of “a first one of the one or more decoding operations is based on the first decoding read voltage, and a subsequent one of the one or more decoding operations is based on the second decoding read voltage.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Lin’s data storage system appears to be identical to applicant’s data storage system, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding independent claim 10, Lin discloses a method, comprising:
determining a trend of a group of successful decoding indicators (“first decoding information and second decoding information,” see page 8, par. 0080), the group comprising first and second successful decoding indicators (Fig. 12: S1202 and S1204), the first successful decoding indicator obtained more recently than the second successful decoding indicator (Fig. 12: S1202 is performed first), a read voltage corresponding to the first successful decoding indicator being greater than a read voltage corresponding to the second successful decoding indicator when the trend is increasing (“first value greater than the second value,” see page 8, par. 0080);
determining a progression of decoding read voltages, to be used for one or more decoding operations (“perform the corresponding iteration decoding,” see page 10, par. 0088), based on the trend (The fourth read voltage levels are obtain according to the third read voltage level that was obtain according to the first and second decoding information, see pages 9-10, par. 0086),
the decoding read voltages comprising first and second decoding read voltages in sequence (Fig. 11: V1-V5), the first decoding read voltage being less than the second decoding read voltage when the trend is increasing (Fig. 11: V1 is less than V5); and
executing the one or more decoding operations on data read from storage memory (“subsequent decodings,” see page 10, par. 0088).
Regarding independent claim 17, Lin discloses an apparatus (Fig. 1), comprising:
means for determining a trend of a group of successful decoding indicators (“first decoding information and second decoding information,” see page 8, par. 0080),
the group comprising first and second successful decoding indicators (Fig. 12: S1202 and S1204), the first successful decoding indicator obtained more recently than the second successful decoding indicator (Fig. 12: S1202 is performed first), a read voltage corresponding to the first successful decoding indicator being greater than a read voltage corresponding to the second successful decoding indicator when the trend is increasing (“first value greater than the second value,” see page 8, par. 0080);
means for determining a progression of decoding read voltages (Fig. 11: V1-V5), to be used for one or more decoding operations (“perform the corresponding iteration decoding,” see page 10, par. 0088), based on the trend (The fourth read voltage levels are obtain according to the third read voltage level that was obtain according to the first and second decoding information, see pages 9-10, par. 0086),
the decoding read voltages comprising first and second decoding read voltages in sequence (Fig. 11: V1-V5), the first decoding read voltage being less than the second decoding read voltage when the trend is increasing (Fig. 11: V1 is less than V5); and
means for executing the one or more decoding operations on data read from storage memory (“subsequent decodings,” see page 10, par. 0088).
Allowable Subject Matter
Claims 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, there is no teaching or suggestion in the prior art of record to provide the recited first decoding read voltage is the same as the read voltage corresponding to the first successful decoding indicator, the second decoding read voltage is different from the read voltage corresponding to the second successful decoding indicator, and executing the one or more decoding operations comprises executing the one or more decoding operations using the first decoding read voltage prior to using the second decoding read voltage.
Regarding claim 12, there is no teaching or suggestion in the prior art of record to provide the recited steps of maintaining the group of successful decoding indicators, based at least on a successful one of the one or more decoding operations, and maintaining the group of successful decoding indicators comprises, when a decoding read voltage used for the successful one of the one or more decoding operations is different from the read voltage corresponding to the first successful decoding indicator: setting the read voltage corresponding to the second successful decoding indicator to the read voltage corresponding to the first successful decoding indicator, and setting the read voltage corresponding to the first successful decoding indicator to the decoding read voltage used for the successful one of the one or more decoding operations.
Regarding claim 13, there is no teaching or suggestion in the prior art of record to provide the recited decoding read voltages in the progression comprise lowest and highest decoding read voltages among the decoding read voltages, and when one decoding read voltage in the progression is the lowest or the highest decoding read voltage, and when the one decoding read voltage is not the last decoding read voltage for the one or more decoding operations, a next decoding read voltage in the progression is a decoding read voltage next to the read voltage corresponding to the first successful decoding indicator.
Regarding claim 14, there is no teaching or suggestion in the prior art of record to provide the recited step of determining the progression of decoding read voltages comprises setting the first decoding read voltage, which is a first one in the progression, to the read voltage corresponding to the first successful decoding indicator.
Regarding claim 18, there is no teaching or suggestion in the prior art of record to provide the recited first decoding read voltage is the same as the read voltage corresponding to the first successful decoding indicator, the second decoding read voltage is different from the read voltage corresponding to the second successful decoding indicator, and the means for executing the one or more decoding operations comprises means for executing the one or more decoding operations using the first decoding read voltage prior to using the second decoding read voltage.
Regarding claim 19, there is no teaching or suggestion in the prior art of record to provide the recited means for maintaining the group of successful decoding indicators, based at least on a successful one of the one or more decoding operations; and the means for maintaining the group of successful decoding indicators comprises: when a decoding read voltage used for the successful one of the one or more decoding operations is different from the read voltage corresponding to the first successful decoding indicator: means for setting the read voltage corresponding to the second successful decoding indicator to the read voltage corresponding to the first successful decoding indicator; and means for setting the read voltage corresponding to the first successful decoding indicator to the decoding read voltage used for the successful one of the one or more decoding operations.
Regarding claim 20, there is no teaching or suggestion in the prior art of record to provide the recited decoding read voltages in the progression comprise lowest and highest decoding read voltages among the decoding read voltages; and when one decoding read voltage in the progression is the lowest or the highest decoding read voltage, and when the one decoding read voltage is not the last decoding read voltage for the one or more decoding operations, a next decoding read voltage in the progression is a decoding read voltage next to the read voltage corresponding to the first successful decoding indicator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825